Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/485,533 filed on 05/16/2021.
In the instant Amendment, claims 37, 41, 44, 47 and 52 has amended. Claims 1 – 36, 40, 45 – 46, 48, 50 and 56 has been cancelled. Claim 57 – 61 has been newly added. 
Claims 37 – 39, 41- 44, 47, 49, 51 – 55, 57 – 61 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 and 12/04/2020, 03/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.



Response to Arguments
Applicant’s arguments filed on 05/16/2021 have been fully considered but they are not persuasive.
Regarding claim 37 and 52, Applicants argued (page 8 – 9 of remarks) that according to Weistein1, “the container integrity may be evaluated prior to filing, after filling the level or amount of the product may be evaluated and after sealing the sealing may be evaluated.
There is nothing in the disclosure of Weisteinl1 teaching or suggesting that the sealing of the container be evaluated during or after the filling of the container so as to anticipate the efficiency of the sealing, let alone that the estimating comprises identifying a contamination on the container by the filling material, based on differences in the emissivitv of the container and the filling material.
After the sealing phase, the thermal imaging is sensitive to the heat generated by the sealing process (the hot sealing bars) and that is what generates the thermal contrast in the image based upon which the sealing efficiency is determined”.
Applicant's interpretation has been noted; however, Examiner respectfully disagrees with Applicants. Examiner respectfully submits that Weinstein1 does perform during or after the filling of the container so as to anticipate the efficiency of the sealing as seen on page: 17; lines: 4 – 15; the method disclosed herein is performed during a manufacturing process line, at any manufacturing stage. The product may be conveyed on a process conveyer belt and analyzed by the system disclosed herein at any desired process stage. For example, the analysis may be performed before filling a container with material, to determine that the container is suitable for holding the product, after filling the container with the product, to determine that the level or amount of the product is in line with the pre-defined criteria, after placing desiccant units in the container and before sealing; after sealing to determine integrity of the seal or sealing mechanism. Any product determined to be default at the analyzed stage, is removed from the process line before any other process steps are performed thereon. Examiner believe that in light of broadest reasonable interpretation, as described in these above section that Weinstein1 performs during, at any manufacturing stage, which means it can perform before, during or after filling the of the container so as to anticipate the efficiency of the sealing process by using IR radiation and filling material. 
Applicant’s arguments regarding dependent claims 39, 41 – 44, 47, 49, 51, 53 – 55, 57 - 61 have been fully considered but they are not persuasive because of combination of references included the features as explained in all independent claims 37 and 52.
Therefore, it would have been obvious to one of ordinary skill in the art that the combination of Ignatowicz et al. with the method and system of Weinstein et al. include the feature of Applicant's amended claims 37 and 52.
Therefore, in view of above reason, examiner maintains rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 57 depends on claim 40, however, claim 40 has been cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 37 – 38, 47, 49, 51 – 53, 57, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of  Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”).

Regarding claim 37, Ignatowicz discloses: “a method for detecting and monitoring defects in a sealing region of a container [see abstract: An apparatus for monitoring and detecting thermal sealing defects includes a thermal imager], the method comprising: 
imaging at least a part of the sealing region of the container using at least one imaging camera operative at a wavelength in the range of 0.01 μm - 14 μm [see para: 0013; A variety of suppliers make thermal imagers that might be suitable for this application. One common type of infrared camera is based on microbolometer technology and has a typical spectral response range of 7 to 14 microns]; 
Ignatowicz does not explicitly disclose: “wherein the imaging is performed during and/or after the filling of the container with a filling material and prior to sealing of the container being completed; and 
estimating, based on at least one frame obtained from the imaging,an anticipated sealing efficiency prior to the sealing of the container, wherein the estimating comprises identifying a contamination on the container by the filling material, based at least on differences in the emissivitv of the container and the filling material”.
However, Weinstein1 teaches: “wherein the imaging is performed [see page: 16; lines: 31 – 32; Defaulted product is typically and preferably indicted by an image showing the defect and/or a dedicated signal] during and/or after the filling of the container with a filling material and prior to sealing of the container being completed [see page: 17; lines: 4 – 13; the method disclosed herein is performed during a manufacturing process line, at any manufacturing stage. The product may be conveyed on a process conveyer belt and analyzed by the system disclosed herein at any desired process stage. For example, the analysis may be performed before filling a container with material, to determine that the container is suitable for holding the product, after filling the container with the product, to determine that the level or amount of the product is in line with the pre-defined criteria, after placing desiccant units in the container and before sealing; after sealing to determine integrity of the seal or sealing mechanism. Any product determined to be default at the analyzed stage, is removed from the process line before any other process steps are performed thereon]; and 
iestimating, based on at least one frame obtained from the imaging [see page: 19; lines: 31 – 32; number of IR images captured during a sensing session etc],an anticipated sealing efficiency prior to the sealing of the container, wherein the estimating comprises identifying a contamination on the container by the filling material, based at least on differences in the emissivitv of the container and the filling material [see page: 17; lines: 4 – 16; the method disclosed herein is performed during a manufacturing process line, at any manufacturing stage. The product may be conveyed on a process conveyer belt and analyzed by the system disclosed herein at any desired process stage. For example, the analysis may be performed before filling a container with material, to determine that the container is suitable for holding the product, after filling the container with the product, to determine that the level or amount of the product is in line with the pre-defined criteria, after placing desiccant units in the container and before sealing; after sealing to determine integrity of the seal or sealing mechanism. Any product determined to be default at the analyzed stage, is removed from the process line before any other process steps are performed thereon. As such, the system for performing the integrity determination may be placed as part of an extended manufacturing process, e.g. in the pharmaceutical industry, the agro-chemical industry, cosmetic industry, food industry and the like].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ignatowicz to add the teachings of Weinstein1 as above, in order to capture image during or after filling of the container with a filling material and the process performs during, at any manufacturing stage, which means it can perform before, during or after filling the of the container so as to anticipate the efficiency of the sealing process by using IR radiation (emissivity) and filling material [see page: 16; lines: 31 – 32; page: 17; lines: 4 – 13; page: 19; lines: 31 – 32; page: 17; lines: 4 – 16].

Regarding claim 38, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8μm - 14 μm (LWIR); 3μm - 5.4 μm (MWIR); 1pm - 3 pm (SWIR); 0.9pm - 1.7 pm (NIR) or any combination thereof [see para: 0013; A variety of suppliers make thermal imagers that might be suitable for this application. One common type of infrared camera is based on microbolometer technology and has a typical spectral response range of 7 to 14 microns… A good compromise for the microbolometer camera is a region of 7.5 to 8.2 microns. However, with other types of cameras a region centered near 3.4 microns may work as well].

Regarding claim 47, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Furthermore, Ignatowicz discloses: “further comprising heating at least the sealing region of the container prior to the imaging thereof; thereby increasing an image contrast between the sealing region and the filling material [see para: 0016].

Claim 48, Cancelled.

Regarding claim 49, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “further comprising heating or cooling the filling material prior to the imaging; thereby increasing an image contrast between the sealing region and the filling material [see para: 0016; In contrast, it is also true that some pixels will show a decrease in signal, due to the natural thermal decay that is occurring on the target. Such thermal decay is also present when the target is stationary. Therefore, sensing a decrease in signal may be an unreliable way of detecting motion].

Regarding claim 51, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “wherein the sealing of the container comprises heat sealing [see para: 0004; The press is clamped on the areas to be sealed and then heat is applied until the plastic components are fused together].

Regarding claim 52, claim 52 is rejected under the same art and evidentiary limitations as determined for the method of claim 37.

Regarding claim 53, claim 53 is rejected under the same art and evidentiary limitations as determined for the method of claim 38.

Regarding claim 57, Ignatowicz and Weinstein1 disclose all the limitation of claim 40 and are analyzed as previously discussed with respect to that claim.
Ignatowicz does not explicitly disclose: “wherein the contamination comprises spills/splashes of filling material on the sealing region.
However, Weinstein1 teaches: “wherein the contamination comprises spills/splashes of filling material on the sealing region [see page: 5; lines: 10 – 12; Figs. 10A-10B are images received by an IR sensor in accordance with the invention (Fig. 10A) and CCD camera (Fig. 10B) showing areas of defected welding, marked by an arrow that are not visible in the CCD camera. And see page: 24; lines:  13 – 14;  Figure 10A shows glue spilled from the welding zone (see arrow) that is not images by CCD camera of Figure 10B(see arrow)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ignatowicz to add the teachings of Weinstein1 as above, in order to determine contamination by identifying spills/splashes of filling material on the sealing region [Weinstein1 see page: 5; lines: 10 – 12; page: 24; lines:  13 – 14;];

Regarding claim 58, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz does not explicitly disclose: “wherein the estimating of the anticipated sealing efficiency comprises obtaining at least two image frames and applying a processing algorithm on the at least two image frames taking into account changes in a temperature of the sealing region and a time interval between each of the at least two image frames”.
However, Weinstein1 teaches: “wherein the estimating of the anticipated sealing efficiency comprises obtaining at least two image frames and applying a processing algorithm on the at least two image frames taking into account changes in a temperature [see page: 13; lines: 13 – 19; Once the product is in place (as will be explained further below), a sensing session is actuated. In the context of the present disclosure a "sensing session" denotes the occurrence of at least one IR wavelength sensed by the IR sensor when the radiation emitting body in the background of the product provides radiation at a temperature that is different from the temperature of the product. It is noted that during a sensing session, it is preferable that the temperature of the product is at a steady state temperature] of the sealing region and a time interval between each of the at least two image frames [see page: 8 - 9; lines: 01 - 10; the IR data comprises one or more IR images of the product and/or its content. In some embodiments, the IR data is retrieved from a single sensing session that is obtained in a time point (image or collection of images taken simultaneously, at essentailly the same time point, to provide IR data in the spatial domain). In some other embodiments, the IR data is retrieved from a combination of separate/distinct sensing sessions. In some other embodiments, the IR data is a collection of IR data obtained from separate sensing sessions, each sensing session comprises obtaining IR data from a different pair of radiation emitting body and IR sensor, each pair providing IR data from a different time point (e.g. when a product is conveyed on a belt such as that illustrated in Figure 4]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ignatowicz to add the teachings of Weinstein1 as above, in order to estimating of the anticipated sealing efficiency by capturing at least two image frames and applying a processing algorithm on the two image frames taking into account changes in a temperature of the sealing region and a time interval between each of the at least two image frames  [Weinstein1 see page: 13; lines: 13 – 19; page: 8 - 9; lines: 01 - 10].

Regarding claim 60, claim 60 is rejected under the same art and evidentiary limitations as determined for the method of claim 58.

Claim 39, 41 – 42, 44, 54 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of  Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of Weinstein et al. (US 2016/0054245 A1 and hereafter referred to as “Weinstein2”).

Regarding claim 39, Ignatowicz and Weinstein1disclose all the limitation of claim 38 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8 μm - 14 μm (LWIR)”.
However, Weinstein2 teaches: “wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8 μm - 14 μm (LWIR) [see para: 0110; Un-cooled IR camera: Bird 384, 384.times.288 pixels, 25 .mu.m pitch, VOx, uncooled microbolometer detector, operating at LWIR (8-14 .mu.m)].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to imaging is performed at an Infra-Red (IR) wavelength based on the requirement [Weinstein2 see para: 0110].

Claim 40, Cancelled.

Regarding claim 41, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the imaging is performed after the filling of the container with a filling material is completed”.
However, Weinstein2 teaches: “wherein the imaging is performed after the filling of the container with a filling material is completed [see para: 0008; This sealing process takes place after the container has been filled and capped].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to imaging is performed after the filling of the container with a filling material [Weinstein2 see para: 0008].

Regarding claim 42, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the method further comprises a second imaging of at least part of the sealing region at a wavelength in the range of 3 μm - 14 μm after the sealing of the container has been completed, and wherein the identifying of the defect in the sealing region is further based on the second imaging of the sealing region”.
However, Weinstein2 teaches: “wherein the method further comprises a second imaging of at least part of the sealing region at a wavelength in the range of 3 μm - 14 μm after the sealing of the container has been completed, and wherein the identifying of the defect in the sealing region is further based on the second imaging of the sealing region [see para: 0049; The container 110, is illustrated in an enlarged view in FIGS. 2A and 2B being shown in an open, unsealed configuration, i.e. no container cap over the opening (FIG. 2A) or closed and sealed configuration (FIG. 2B), namely, including a container cap over the container's opened top. In this non-limiting example, container 110 has a neck part 112 defined by a first cross section A, the neck part extending above body part 114 that is defined by a second cross section B. First cross sectional area A is smaller than the second cross sectional area B. Body part 114 provides an inner volume 116 for carrying a product. In this embodiment, the product is a pharmaceutical product illustrated as tablets 118. Neck part 112 ends with a container opening 120 as illustrated in FIG. 2A at container's top end 122].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to provide second imaging of at least part of the sealing region at a wavelength based on the required range after the sealing of the container has been completed and identifying of the defect in the sealing region based on the second imaging of the sealing region [Weinstein2 see para: 0049].

Regarding claim 44, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz does not explicitly disclose: “wherein the container is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof and wherein the filling material is selected from the group consisting of: a liquid, a paste, a cream, a foam, or any combination thereof”.
However, Weinstein1 teaches: “wherein the filling material is selected from the group consisting of: a liquid, a paste, a cream, a foam, or any combination thereof [see page: 12; lines: 3 – 5; the matter at least partially non-transparent to IR is liquid within the container/housing and the method and system disclosed herein are used to determine level of the liquid in the housing]”.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ignatowicz to add the teachings of Weinstein1 as above, in order to select filling material from the group consisting of: a liquid, a paste, a cream, a foam, or any combination thereof [Weinstein1 see page: 12; lines: 3 – 5].
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the container is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof”.
However, Weinstein2 teaches: “wherein the container is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof [see Fig. 2A- 2B].
.Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to provide the container that is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof [Weinstein2 see Fig. 2A- 2B].

Claim 45 – 46 and 50, Cancelled. 

Regarding claim 54, claim 54 is rejected under the same art and evidentiary limitations as determined for the method of claim 39.

Regarding claim 55, claim 55 is rejected under the same art and evidentiary limitations as determined for the method of claim 42.

Claim 56, Cancelled.

Claim 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of  Weida et al (US 2009/0159798 A1).

Regarding claim 43, Ignatowicz disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the imaging further comprises imaging at least the sealing region at a wavelength in the range of 0.01 μm - 0.4 μm (UV)”.
However, Weida teaches: “wherein the imaging further comprises imaging at least the sealing region at a wavelength in the range of 0.01 μm - 0.4 μm (UV) [see para: 0052; In alternative, non-exclusive embodiments, the WD reflector 344A can be used to control the fixed center wavelength of output beam 326 within the  MIR range to within approximately 0.1, 0.01, 0.001, or 0.0001 microns].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weida to imaging at least the sealing region at a wavelength based on requirement range, basically it’s a design choice of the invention [Weida see para: 0052].

Allowable Subject Matter
Claims 59 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Maggiore et al (US 2013/0278635 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486